Upon reargument the court finds no reason to modify its decision that the order of the Appellate Division should be reversed and that of Special Term affirmed. The parties by stipulation defined the questions of law which "it is understood * * * are involved in this proceeding". The question whether a person detained as insane without a valid judicial determination of insanity should be discharged without inquiry whether in fact the person is insane, was not presented at Special Term and may not be considered upon this appeal.
The order of the Appellate Division should be reversed and that of the Special Term affirmed, without costs.
LEHMAN, Ch. J., LOUGHRAN, RIPPEY, LEWIS, CONWAY, DESMOND and THACHER, JJ., concur.
  Ordered accordingly. *Page 130